Exhibit 10.1
 
THIRD AMENDMENT
TO LOAN AGREEMENT


THIS THIRD AMENDMENT TO LOAN AGREEMENT ("Third Amendment"), dated as of May 20,
2015, is made and entered into by and between AUTOBYTEL INC., a Delaware
corporation ("Borrower"), and MUFG UNION BANK, N.A., formerly Union Bank, N.A.
("Bank").


RECITALS:


A.         Borrower and Bank are parties to that certain Loan Agreement dated as
of February 26, 2013, that certain Consent dated July 29, 2013, that certain
First Amendment dated September 10, 2013 and that certain Second Amendment dated
January 13, 2014 (collectively the “Agreement”), pursuant to which Bank agreed
to extend credit to Borrower in the form of a revolving line of credit and term
loan.


B.         Borrower has requested that Bank agree to amend the Agreement in
certain respects including, but not limited to, (a) the approval of Borrower’s
acquisition of CDK Global, LLC’s automotive leads generation and sales business,
(b) the addition of a new Fifteen Million Dollar ($15,000,000) term loan, and
(c) the amendment of certain financial covenants. Bank is willing to amend the
Agreement, subject, however, to the terms and conditions of this Third
Amendment.


C.         Borrower has informed Bank that it intends to purchase CDK Global,
LLC’s automotive leads generation and sales business (the “Acquisition”) in
accordance with the terms of the stock purchase agreement entered into in May of
2015 (“Purchase Agreement”). Borrower has requested that Bank consent to the
Acquisition notwithstanding any provisions to the contrary contained in the
Agreement.


AGREEMENT:


In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower and Bank hereby agree as follows:


1.         Defined Terms.  Initially capitalized terms used herein which are not
otherwise defined shall have the meanings assigned thereto in the Agreement.


2.         Amendments to the Agreement.


(a) Notwithstanding any provisions to the contrary in the Agreement, Bank hereby
consents to the Acquisition, provided that (a) the purchase price for such
Acquisition does not exceed Nineteen Million Dollars ($19,000,000) in total
consideration (excluding any purchased working capital), (b) such Acquisition is
consummated substantially in accordance with the Purchase Agreement, (c) the
Acquisition closes on or before July 1, 2015, and (d)  both before and after
giving effect to such Acquisition, no default or Event of Default shall exist
under the Agreement after giving effect to the forgoing consent.


(b) Section 1.1.1 of the Agreement, which relates to the Revolving Loan, is
hereby amended by substituting the new maturity date of “April 30, 2018” for the
existing maturity date of “March 31, 2017” appearing in line eight thereof.

 
-1-

--------------------------------------------------------------------------------

 

(c) Section 1.1.1.1 of the Agreement, which relates to the Standby L/C Sublimit,
is hereby amended by substituting the new maturity date of “April 30, 2019” for
the existing maturity date of “March 31, 2018” appearing in line twelve thereof.


(d) Section 1.1 of the Agreement, which related to the Credit Facilities, is
hereby amended by adding a new Section, 1.1.3, for the new term loan, which
shall read as follows:


“1.1.3                 Term Loan 2.  Pursuant to the terms and conditions of the
Third Amendment, Bank shall make a new term loan (“Term Loan 2”) to Borrower in
one disbursement on the closing date of the Third Amendment in the aggregate
principal amount of Fifteen Million Dollars ($15,000,000). Proceeds of Term Loan
2 are to be used to finance a portion of the acquisition of CDK Global, LLC’s
automotive leads generation and sales business (“Acquisition”). Borrower’s
obligation to repay the principal amount of Term Loan 2, together with accrued
interest thereon, shall be evidenced by a promissory note (“Term Note 2”),
issued by Borrower in favor of Bank on the standard form used by Bank to
evidence its commercial loans. Term Note 2 shall provide for quarterly payments
of principal and interest as set forth therein and shall be fully repaid by no
later than June 30, 2020.”


(e) Section 3.8 of the Agreement, which relates to Financial Statements, is
hereby deleted in its entirety and replaced with the following :


“3.8           Financial Statements.  Borrower’s financial statements, including
both a balance sheet at March 31, 2015, together with supporting schedules, and
an income statement for the three (3) months ended March 31, 2015, have
heretofore been furnished to Bank, are true and complete, and fairly represent
Borrower’s financial condition for the period covered thereby. Since March 31,
2015 through the date of the Third Amendment, there has been no material adverse
change in Borrower’s financial condition or operations.”


(f) Section 4.6 of the Agreement, which relates to Minimum Liquidity, is hereby
deleted in its entirety and replaced with the following :


“4.6           Minimum Liquidity.  Borrower will, at all times, maintain a
minimum Liquidity of at least the following :


(i)  
Ten Million Dollars ($10,000,000) from the day of the closing of the Third
Amendment through September 29, 2015, increasing to

(ii)  
Eleven Million Dollars ($11,000,000) from September 30, 2015 through December
30, 2015, increasing to

(iii)  
Twelve Million Dollars ($12,000,000) from December 31, 2015 through June 29,
2016, increasing to

(iv)  
Thirteen Million Dollars ($13,000,000) from June 30, 2016 through December 30,
2016, increasing to

(v)  
Fourteen Million Dollars ($14,000,000) on December 31, 2016 and for every period
thereafter.



“Liquidity” to be defined as cash and equivalents either (i) held with Bank or
(ii) with a S&P or Moody’s rating of at least A1 or P1 and maturing in less than
90 days from the date of determination. For avoidance of doubt, all restricted
cash shall be excluded from this Liquidity calculation.”

 
-2-

--------------------------------------------------------------------------------

 

(g) Section 4.7 of the Agreement, which relates to Minimum Annual EBITDA, is
hereby deleted in its entirety and replaced with the following :


“4.7           Minimum Annual EBITDA.  Borrower will, at the end of each fiscal
year, maintain a minimum EBITDA of at least the following :


(i)  
Seven Million Five Hundred Thousand Dollars ($7,500,000) for the 2015 fiscal
year, increasing to

(ii)  
Nine Million Dollars ($9,000,000) for the 2016 fiscal year, and each fiscal year
end thereafter.



“EBITDA” to be defined as earnings before interest, taxes, depreciation,
amortization, non cash share-based compensation, and other non-cash charges
expensed for the applicable period.”


(h) Section 4.8 of the Agreement, which relates to Quarterly EBITDA, is hereby
deleted in its entirety and replaced with the following :


“4.8           Quarterly EBITDA.  Borrower will, at the end of each fiscal
quarter, maintain a minimum EBITDA of at least One Million Dollars ($1,000,000)
for the fiscal quarter ended June 30, 2015 and the following amounts for each
fiscal quarter thereafter:
 

  Minimum Amount Quarter         One Million Five Hundred Thousand Dollars
($1,500,000) ending March 31st   One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000) ending June 30th   Two Million Two Hundred Fifty Thousand
Dollars ($2,250,000) ending Sept. 30th   Two Million Dollars ($2,000,000) ending
December 31st            

 
(i) Section 4.9 of the Agreement, which relates to Tangible Net Worth, is hereby
deleted in its entirety.


(j) Section 5.2 of the Agreement, which relates to Borrowings, is hereby amended
by deleting subsection iv) allowing for Five Million Dollars ($5,000,000) in
convertible subordinated promissory notes to the former owners of Autotropolis,
Inc. and Cyber Ventures, Inc.


3.         Effectiveness of this Third Amendment.  This Third Amendment shall
become effective as of the date hereof when, and only when, Bank shall have
received all of the following, in form and substance satisfactory to Bank:
 
(a)   A counterpart of this Third Amendment, duly executed by Borrower;
 
(b)   A replacement Revolving Note superseding in its entirety the existing
Revolving Note dated January 13, 2014;
 
(c)   A new Term Note 2;  and 
 
(d)   Such other documents, instruments or agreements as Bank may reasonably
deem necessary in order to effect fully the purposes of this Third Amendment.
         

 
-3-

--------------------------------------------------------------------------------

 
 
4.         Ratification.


(a)         Except as specifically amended hereinabove, the Agreement shall
remain in full force and effect and is hereby ratified and confirmed; and


(b)         Upon the effectiveness of this Third Amendment, each reference in
the Agreement to "this Agreement", "hereunder", "herein", "hereof" or words of
like import referring to the Agreement shall mean and be a reference to the
Agreement as amended by this Third Amendment,


5.         Representations and Warranties.  Borrower represents and warrants as
follows:


(a)         Each of the representations and warranties contained in Section 3 of
the Agreement, as amended hereby, is hereby reaffirmed as of the date hereof,
each as if set forth herein;


(b)         The execution, delivery and performance of this Third Amendment are
within Borrower's corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower; and


(c)         Except as previously disclosed to Bank, no event has occurred and is
continuing or would result from this Third Amendment which constitutes an Event
of Default under the Agreement, or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.


6.         Governing Law.  This Third Amendment shall be deemed a contract under
and subject to, and shall be construed for all purposes and in accordance with,
the laws of the State of California.


7.         Counterparts.  This Third Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


WITNESS the due execution hereof as of the date first above written.


“Borrower”


 
AUTOBYTEL INC.

 
 
By:   /s/ Jeffrey H. Coats
 

 
               Jeff Coats

 
               Chief Executive Officer





 
By:  /s/ Glenn E. Fuller
 

 
              Glenn E. Fuller

 
            Executive Vice President, Chief Legal and

 
              Administrative Officer and Secretary


 
-4-

--------------------------------------------------------------------------------

 
 
“Bank”


 
MUFG UNION BANK, N.A.

 
 
By:  /s/ Kjell Gronvold
 

 
              Kjell Gronvold

 
              Managing Director

 
 
 
 
-5-